Citation Nr: 1003315	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability, secondary to left knee disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a hearing at 
the RO before the undersigned in November 2009.  A transcript 
of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

An examination with opinions regarding the etiology of the 
three disabilities at issue is needed prior to a resolution 
of these claims.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA 
orthopedic examination and provide the 
following opinions:

a) whether it is at least as likely as not 
that the Veteran's current left shoulder 
disability is related to service;

b) whether it is at least as likely as not 
that the Veteran's current left knee 
disability is related to service.  Address 
the Veteran's inservice complaints of left 
knee pain, and the postservice work-
related injury in April 1994 and 
subsequent diagnosis of possible lateral 
meniscal tear.  

c) whether it is at least as likely as not 
that the Veteran's current right knee 
disability was caused or aggravated by the 
Veteran's left knee disability.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, readjudicate the claims.  If any of 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

